Case 2:21-cv-00532-JAD-DJA Document 1-1 Filed 04/01/21 Page 1 of 16

EXHIBIT “A”

EXHIBIT “A”
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 2:21-cv-00532-JAD-DJA Document 1-1 Filed 04/01/21 Page 2 of 16

Electronically Filed
2/3/2021 2:07 PM
Steven D. Grierson

CLERK OF THE COU,
COMP Cited OS

STEVEN M. ROGERS, ESQ.
Nevada Bar No. 10975
HICKS & BRASIER, PLLC

 

2630 S. Jones Blvd. CASE NO: A-21-828851-C

Las Vegas, Nevada 89146 Departme
Phone: (702) 628-9888 |
Fax: (702) 960-4118

E-Mail: srogers@lvattorneys.com

Attorney for Plaintiff
DISTRICT COURT
CLARK COUNTY, NEVADA
ROCIO JIMENEZ, individually, ) CASENO.:
) DEPT. NO::
Plaintiff, )

COMPLAINT
VS.

)
)
)
SMITH’S FOOD & DRUG CENTERS, )
INC.; DOES 1-20 and ROE BUSINESS )
ENTITIES 1-20, inclusive, )

)

)

Defendants.

 

Plaintiff, ROCIO JIMENEZ, by and through her counsel, STEVEN M. ROGERS, ESQ.

of HICKS & BRASIER, PLLC, complains and alleges as follows:
GENERAL ALLEGATIONS

1. That Plaintiff ROCIO JIMENEZ (hereinafter “Plaintiff’) is, and at all times
mentioned herein was, a resident of the County of Clark, State of Nevada.

2. That Defendant SMITH’S FOOD & DRUG CENTERS, INC. (hereinafter
referred to as “SMITH’S”), was and is a foreign corporation operating in the County of Clark,
State of Nevada.

3. The actions complained of herein took place in Clark County, Nevada.

4. That Defendant SMITH’S FOOD & DRUG CENTERS, INC.; or Defendants

DOES 1-6 or ROE BUSINESS ENTITIES 1-6 are other owners or operators of the property

nt 4

 

 

Case Number: A-21-828851-C
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Case 2:21-cv-00532-JAD-DJA Document 1-1 Filed 04/01/21 Page 3 of 16

located in at approximately 3160 N. Rainbow Blvd., Las Vegas, NV 89108, and at all times
mentioned herein was, a Nevada corporation or other business entity, licensed to do business in

the County of Clark, State of Nevada.

5. That Defendant SMITH’S FOOD & DRUG CENTERS, INC.; or Defendants
DOES 7-10 and ROE BUSINESS ENTITES 7-10 are the managers or controllers of common
areas of the Property.

6. That Defendant SMITH’S FOOD & DRUG CENTERS, INC.; or Defendants
DOES 11-15 and ROE BUSINESS ENTITIES 11-15 are the designers and maintenance
providers for the Property.

7. That Defendant SMITH’S FOOD & DRUG CENTERS, INC.; or Defendants
DOES 16-20 and ROE BUSINESS ENTITIES 16-20 are the construction companies, sub-
contractors, vendors, inspectors or other persons responsible for the installation and
construction of the area on the Property where the subject incident occurred.

8. That the true names and capacities of the remaining Defendants designated
herein as Doe or Roe Business Entities are presently unknown at this time to Plaintiff, who
therefore sues said Defendants by such fictitious names — these entities would specifically
include owners associations presently unknown. When the true names and capacities of these
defendants are ascertained, Plaintiff will amend this Complaint accordingly.

9. That at all times pertinent, Defendants and each of them were agents, servants,
employees or joint venturers of every other Defendant herein, and at all times mentioned herein
were acting within the scope and course of said agency, employment, or joint venture, with —
knowledge and permission and consent of all other named Defendants.

10. On, or about, May 7, 2019, Plaintiff ROCIO JIMENEZ was an invitee of
Defendant at the SMITH’S FOOD & DRUG CENTERS, INC., located at 3160 N. Rainbow
Blvd., Las Vegas, NV 89108 (hereafter the “Property’’).

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 2:21-cv-00532-JAD-DJA Document 1-1 Filed 04/01/21 Page 4 of 16

11. Defendant maintained and were in control of the Property.

12. While visiting the Property, Plaintiff ROCIO JIMENEZ slipped and fell on the
Property (hereafter the “dangerous condition’).

13. Defendants knew or should have known of the dangerous condition and/or
created dangerous condition.

14. Defendants should have made the dangerous condition safe because that
condition was non-obvious to Plaintiff.

15. Defendants should have warned Plaintiff of the dangerous condition.

16. Defendants negligently, carelessly, and recklessly maintained, constructed and
allowed the dangerous condition to exist.

FIRST CAUSE OF ACTION

17. Plaintiff incorporates paragraphs 1 through 16 of the Complaint as if those
paragraphs were fully incorporated herein.

18. Defendants owed Plaintiff a duty of care to warn Plaintiff of the dangerous
condition, or to remedy the dangerous condition.

19. Defendants breached this duty of care by failing to warn Plaintiff of the
dangerous condition, or by failing to remedy the dangerous condition.

20. Defendants’ negligence directly and proximately caused Plaintiff serious injury.

21. As a direct and proximate result of Defendants’ negligence, Plaintiff received
medical and other treatments for injuries sustained in the fall, all or some of which conditions
may be permanent and disabling and, all to Plaintiff's damage in a sum in excess of $15,000.

22. As a direct and proximate result of the negligence of Defendants, Plaintiff
received medical and other treatment for the aforementioned injuries, and said services, care,
and treatment are continuing and shall continue in the future, all to the damage of Plaintiff.

23. As a direct and proximate result of Defendants” negligence, Plaintiff has been
required to and has limited certain recreational activities, which have caused, and shall continue
to cause, physical impairment, mental anguish, and loss of enjoyment of life.

24. ‘Plaintiff has been required to engage the services of an attorney, incurring

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

attorneys’ fees and costs to bring this action.

DATED THIS 3" day of February, 2021.

 

Case 2:21-cv-00532-JAD-DJA Document 1-1 Filed 04/01/21 Page 5 of 16

WHEREFORE, Plaintiff expressly reserving the right to amend this complaint prior to
or at the time of trial of this action, to insert those items of damage not yet fully ascertainable,

prays judgment against all Defendants, and each of them, as follows:

1. For general damages in an amount in excess of $15,000.00;
2 For special damages in an amount in excess of $15,000.00;
3, For reasonable attorneys’ fees and costs;

4 For interest at the statutory rate; and

For such other relief as the Court deems just and proper.

HICKS & BRASIER, PLLC

/s/ Steven M. Rogers
STEVEN M. ROGERS, ESQ.
Nevada Bar No. 10975
2630 S. Jones Blvd.

Las Vegas, Nevada 89146
Attorneys for Plaintiff

 
197

(702) 474-7285

Legal Process Service, 724 S. 8th Street, Las Vegas, NV 89701

oOo OO OB NHN OO oO Be BY HM Re

woh weet as mnt onthe _ —
Oo an fs Ge N —

17

 

 

Case 2:21-cv-00532-JAD-DJA Document 1-1 Filed 04/01/21 Page 6 of 16

Electronically Filed

AFFT 2/11/2021 9:32 AM
Hicks & Brasier, PLLC Steven D. Grierson

  

Steven M. Rogers, Esq. CLERK OF THE COU
2630 S. Jones Blvd. .

Las Vegas, NV 89146
State Bar No.: 10975

Attorney(s) for: Plaintiff(s)

 

DISTRICT COURT
CLARK COUNTY, NEVADA

Case No.: A-21-828851-C

Dept. No.: 4
Recio Jimenez, individually Date:
vs Plaintiff{s) Time:

Smith's Food & Orug Centers, inc; ef al
Defendant(s)

 

AFFIDAVIT OF SERVICE

 

i, Gindy Lee Arnold, being duly sworn deposes and says: That at all times herein affiant was and is a citizen of the
United States, over 18 years of age, licensed to serve civil process in the State of Nevada under license #604, and
not a party fo or interested in the proceeding in which this affidavit is made. The affiant received 4 copy(ies) of the:

Summons: Complaint on the 9th day of February, 2021 and served the same on the Sth day of February, 2024 at

 

 

1:03PM by serving the Defendant, Smith's Food & Drug Centers, Ine by personally delivering and leaving a copy

112.N. Curry St, Carson City, NV 89703 with Kris Osborne, Administrative
Assistant pursuant to NRS 14.020 as a person of sullable age and discretion at the above address, which address

at Gorporation Servic

 

is the address of the registered agent as shown on the current certificate of designation fited with the Secretary of
State.

Pursuant to NRS 239B.030 this document does not contain the social security number of any person.

| declare under penalty of perjury under the law of the State of
Nevada that the foregoing is true and correct. Executed on this
10th day of February, 2021.

Can

Cindy Lee Arnold # Goto ~12596

Legal Process Servic License #604
WorkOrderNo 2490944

YUE EAP

 

Case Number: A-21-828851-C
10
iv
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:21-cv-00532-JAD-DJA Document 1-1 Filed 04/01/21 Page 7 of 16

Electronically Filed
3/2/2021 4:20 PM
Steven D. Grierson

   

ANSC CLERK OF THE COU
JERRY S. BUSBY (F¥;, ; b, “bb ecsare
Nevada Bar #001107 a _—

GREGORY A. KRAEMER

Nevada Bar #010911

COOPER LEVENSON, P.A.

3016 West Charleston Boulevard - #195

Las Vegas, Nevada 89102

(702) 366-1125

FAX: (702) 366-1857
jbusby@cooperlevenson.com
gkraemer(@cooperlevenson.com

Attomeys for Defendant

SMITH’S FOOD & DRUG CENTERS, INC.

DISTRICT COURT
CLARK COUNTY, NEVADA
ROCIO JIMENEZ, individually, CASE NO.: A-21-828851-C
DEPT NO.: IV
Plaintiff,
VS.
SMITH’S FOOD & DRUG CENTERS, INC.; | DEFENDANT SMITH’S FOOD & DRUG

DOES 1-20 and ROE BUSINESS ENTITIES CENTERS, INC.’S ANSWER TO
1-20, inclusive, PLAINTIFF’S COMPLAINT

 

Defendants.
COMES NOW, Defendant, SMITH’S FOOD & DRUG CENTERS, INC., by and through its
attorney of record, JERRY S. BUSBY, ESQ.., of the law firm COOPER LEVENSON, P.A., and hereby
answers Plaintiff's Complaint on file herein as follows:
I.
This answering Defendant states that it does not have sufficient knowledge or information
upon which to base a belief as to the truth of the allegations contained in Paragraphs 1, 3, 5, 6, 7, 8,
9, 10 and 12 of that portion of Plaintiff's Complaint entitled “GENERAL ALLEGATIONS” and
upon said ground, denies each and every allegation contained therein.
II.
This answering Defendant admits the allegations contained in Paragraph 2 of that portion of
Plaintiffs Complaint entitled “GENERAL ALLEGATIONS”.
///

CLAC 6210139.1

 

Case Number: A-21-828851-C
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:21-cv-00532-JAD-DJA Document 1-1 Filed 04/01/21 Page 8 of 16

Itt.

In response to Paragraph 4 of that portion of Plaintiffs Complaint entitled “GENERAL
ALLEGATIONS”, this answering Defendant admits that it owns and operates the SMITH’S store
located in at approximately 3160 N. Rainbow Blvd., Las Vegas, NV 89108 and is a foreign
corporation licensed to do business in the County of Clark, State of Nevada. This answering
Defendant denies any remaining allegations contained in said Paragraph.

IV.

In response to Paragraph 11 of that portion of Plaintiff's Complaint entitled “GENERAL
ALLEGATIONS”, this answering Defendant admits that it maintained and was in control of the
SMITH’S store and denies any remaining allegations contained in said Paragraph.

V.

Paragraphs 13, 14 and 15 of that portion of Plaintiff's Complaint entitled “GENERAL
ALLEGATIONS?” state a legal conclusion which is the sole province of the Court to determine. This
answering Defendant therefore denies said Paragraphs.

VI.

This answering Defendant denies each and every allegation contained in Paragraph 16 of that

portion of Plaintiff's Complaint entitled “GENERAL ALLEGATIONS”.
VII.

This answering Defendant, in response to Paragraph 17 of that portion of Plaintiff's Complaint
entitled “FIRST CAUSE OF ACTION”, incorporates herein by reference each and every answer
previously alleged to the Paragraphs which the Plaintiff has realleged by incorporation.

VIL.

Paragraph 18 of that portion of Plaintiff's Complaint entitled “FIRST CAUSE OF ACTION”
states a legal conclusion which is the sole province of the Court to determine. This answering Defendant
therefore denies said Paragraph.

IX.
This answering Defendant denies each and every allegation contained in Paragraphs 19, 20,

21, 22, 23 and 24 of that portion of Plaintiff's Complaint entitled “FIRST CAUSE OF ACTION”.

CLAC 6210139.1

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:21-cv-00532-JAD-DJA Document 1-1 Filed 04/01/21 Page 9 of 16

AFFIRMATIVE DEFENSES
FIRST AFFIRMATIVE DEFENSE

Plaintiff did not use reasonable diligence to care for her injuries, thereby aggravating said injuries
as aresult. Therefore, Plaintiffs claims against this answering Defendant should be denied, or any
recovery reduced in proportion to said negligence of Plaintiff.

SECOND AFFIRMATIVE DEFENSE

At the time and place alleged in Plaintiff's Complaint, and for a period of time prior thereto,
Plaintiff did not exercise ordinary care, caution, or prudence for the protection of her own safety, and
injuries and damages complained of by Plaintiffin the Complaint, if any, were directly and proximately
caused or contributed to by the fault, failure to act, carelessness, and negligence of Plaintiff, and
therefore Plaintiff's claims against this answering Defendant should be denied, or any recovery reduced
in proportion to said negligence of Plaintiff.

WHEREFORE, this answering Defendant prays that Plaintiff take nothing by virtue of her
Complaint on file herein; for costs and disbursements incurred in this action; and for such other and
further relief as to the Court may deem proper.

Dated this 2nd day of March, 2021.

COOPER LEVENSON, P.A.

By /s/ Jerry S. Busby
Jerry S. Busby
Nevada Bar No. 001107
Gregory A. Kraemer
Nevada Bar No. 010911
3016 West Charleston Boulevard - #195
Las Vegas, Nevada 89102
Attorneys for Defendant
SMITH’S FOOD & DRUG CENTERS, INC.

CLAC 6210139.1

 
Case 2:21-cv-00532-JAD-DJA Document 1-1 Filed 04/01/21 Page 10 of 16

CERTIFICATE OF SERVICE
Pursuant to NRCP 5(b), I certify that Iam an employee of COOPER LEVENSON, P.A. and that
on this 2nd day of March, 2021, I did cause a true copy of the foregoing DEFENDANT SMITH’S
FOOD & DRUG CENTERS, INC.’S ANSWER TO PLAINTIFF’S COMPLAINT to be served

upon each of the parties listed below via electronic service through the Eighth Judicial District Court’s

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Odyssey E-File and Serve System:

Steven M. Rogers, Esq.
HICKS & BRASIER, PLLC
2630 South Jones Boulevard
Las Vegas, NV 89146
Attorneys for Plaintiff

CLAC 621013911

By /s/ Theresa H. Rutkowski
An Employee of
COOPER LEVENSON, P.A.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 2:21-cv-00532-JAD-DJA Document 1-1 Filed 04/01/21 Page 11 of 16

Electronically Filed
3/3/2021 12:07 PM
Steven D. Grierson

CLERK OF THE COURT,
REA ( Peta lh Ow

STEVEN M. ROGERS, ESQ.
Nevada Bar No. 10975
HICKS & BRASIER, PLLC
2630 S. Jones Blvd.

Las Vegas, Nevada 89146
Phone: (702) 628-9888

Fax: (702) 960-4118

E-Mail: srogers@lvattorneys.com

  

Attorney for Plaintiff
DISTRICT COURT
CLARK COUNTY, NEVADA
ROCIO JIMENEZ, individually, ) CASE NO.: A-21-828851-C
) DEPT. NO.: 4
Plaintiff, )
)
vs. )
)
SMITH’S FOOD & DRUG CENTERS, )
INC.; DOES 1-20 and ROE BUSINESS )
ENTITIES 1-20, inclusive, )
)
Defendants. )

 

REQUEST FOR EXEMPTION FROM ARBITRATION
Plaintiff, ROCIO JIMENEZ, by and through her attorney, STEVEN M. ROGERS,
ESQ. of the law office of HICKS & BRASIER, PLLC, hereby request the above entitled

 

 

matter be exempted from arbitration pursuant to Nevada Arbitration Rules 3 and 5, as this
case:
1. presents a significant issue of public policy;
2. x involves an amount in excess of $50,000, exclusive of interest
and costs;
3. _ presents unusual circumstances which constitute good cause

for removal from the program.

 

Case Number: A-21-828851-C

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 2:21-cv-00532-JAD-DJA Document 1-1 Filed 04/01/21 Page 12 of 16

I. PROCEDURAL BACKGROUND
On February 3, 2020, Plaintiff filed a Complaint against Defendant SMITH’S FOOD
& DRUG CENTERS in the Eighth Judicial District Court. On March 2, 2021, Defendant
filed an Answer to the Complaint. The filing of Plaintiff's arbitration exemption request is

timely and in accordance with Nevada Arbitration Rule 5(A).

Ir. FACTUAL BACKGROUND

This personal injury action is a result of a slip and fall incident that occurred on May
7, 2019. Plaintiff was an invitee to Smith’s Food & Drug Centers when she slipped and fell at

the property. Due to the subject incident, Plaintiff suffered the following injuries:

1. Accentuation of the curvature is noted above

2. Mild disc space height narrowing and moderate spondylosis throughout the
thoracic spine

3. Straightening of the lordotic curvature

4. Disc space height narrowing and spondylosis of the cervical spine as noted
above

5. Mild compression deformity of the superior endplate of C7. Please correlate
clinically

6. In neutral position there is 2 mm retrolisthesis of C4 on CS, and 2 mm

anterior spondylolisthesis of C7 on TI.
7. With flexion there is 2 mm anterior spondylolisthesis of C7 on TI.
8. With extension there is 3 mm retrolisthesis of C4 on CS
9. S 1 is partially lumbarized
10. Mild spondylosis throughout the lumbar spine
11. Accentuation of the curvature to the left
Plaintiff underwent the following procedures:
-Coccygeal injection with fluoroscopic guidance
-Lumbar Transforaminal Epidural Injection Under Fluoroscopic Guidance

-Cervical Transforaminal Epidural Injections- C4-5 levels

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 2:21-cv-00532-JAD-DJA Document 1-1 Filed 04/01/21 Page 13 of 16

Due to these injuries, Ms. Jimenez incurred the following expenses:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

by Plaintiff exceed $50,000.00.

program.

DATED THIS 3% day of March, 2021.

 

1. Southern Nevada Medical Group $1,975.00
2. Core Rehab $5,666.00
3. PayLater Pharmacy $747.00
4, Las Vegas Radiology $950.00
5. Pueblo Medical Imaging $3,300.00
6. Valley Pain & Injury Specialists $7,150.00
7. Seven Hills Surgery $5,750.00
8. Valley Anesthesiology Consultants $2,600.00
9. Las Vegas Pharmacy $552.42
10. William Muir, M.D. $43,000.00
11. Leo Germin, M.D. $5,180.00
12. Anesthesia and Intensive Care $4,500.00

Total $81,370.42

Ti. CONCLUSION

Plaintiff requests that this matter be exempt from arbitration as the damages sustained

Pursuant to NRCP 11, I hereby certify this case to be within the exemption marked
above and I am aware of the sanctions that may be imposed against any attorney or party

who without good cause or justification attempts to remove a case from the arbitration

HICKS & BRASIER, PLLC

/s/ Steven M. Rogers
STEVEN M. ROGERS, ESQ.
Nevada Bar No. 10975
2630 S. Jones Blvd.

Las Vegas, Nevada 89146
Attorneys for Plaintiff

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Dase 2:21-cv-00532-JAD-DJA Document 1-1 Filed 04/01/21 Page 14 of 16

CERTIFICATE OF ELECTRONIC SERVICE
Pursuant to NRCP 5, EDCR 7.26(a) and NEFCR 9, I hereby certify that I am an
employee of HICKS & BRASIER, PLLC, and on the _3™ day of March, 2021, I served a
true and correct copy of the REQUEST FOR EXEMPTION FROM ARBITRATION, via

Nevada Clark County Court’s e-service system to the following:

Jerry S. Busby, Esq.

Gregory A. Kraemer

Cooper Levenson, P.A.

3016 W. Charleston Blvd., #195
Las Vegas, NV 89102

Attorney for Defendant

/s/ Claudia Corral
An employee of HICKS & BRASIER PLLC

 

 
ADR
COMMISSIONER
EIGHTH JUDICIAL
DISTRICT COURT

. Ca

10

Be 2:21-cv-00532-JAD-DJA Document 1-1 Filed 04/01/21 Page 15 of 16

Electronically Filed
3/24/2021 11:38 AM
Steven D. Grierson
CLERK OF THE COU.
fxg f

      

CDRG
DISTRICT COURT
CLARK COUNTY, NEVADA
Rocio Jimenez, Plaintiffs)
vs. CASE NO: A-21-828851-C
DEPT. NO: IV

Smith's Food & Drug Centers Inc,

Defendant(s) |

 

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

 

COMMISSIONER’S DECISION ON REQUEST FOR EXEMPTION

REQUEST FOR EXEMPTION FILED ON: March 03, 2021

EXEMPTION FILED BY: Plaintiff OPPOSITION: No

DECISION

Having reviewed the Request for Exemption, and all related pleadings, the Request

for Exemption is hereby GRANTED.

DATED this 24th of March, 2021.

 

 

ADR COMMISSIONER

 

Case Number: A-21-828851-C

 

 
ADR
COMMISSIONER
EIGHTH JUDICIAL
DISTRICT COURT

10

“11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

 

 

. Cage 2:21-cv-00532-JAD-DJA Document 1-1 Filed 04/01/21 Page 16 of 16

NOTICE

Pursuant to Nevada Arbitration Rule 5(D), you are hereby notified you have five (5) days
from the date you are served with this document within which to file written objections
with the Clerk of Court and serve all parties. The Commissioner’s Decision is deemed
served three (3) days after the Commissioner’s designee deposits a copy of the Decision in
the U.S. Mail. Pursuant to NEFCR Rule 9(f)(2) an additional 3 days is not added to the
time if served electronically (via e-service).

A copy of the foregoing Commissioner’s Decision on Request for Exemption was
electronically served, pursuant to N.E.F.C.R. Rule 9, to all registered parties in the
Eighth Judicial District Court Electronic Filing Program on the date of e-filing.

If indicated below, a copy of the foregoing Commissioner’s Decision on Request for
Exemption was also:

(1 Placed in the folder of counsel maintained in the Office of the Clerk of Court on
, 2021.

[_] Mailed by United States Postal Service, Postage prepaid, to the proper parties listed
below at their last known address(es) on , 2021.

/s/ Loretta Walker
ADR COMMISSIONER’S DESIGNEE

 

 
